Citation Nr: 0127640	
Decision Date: 12/26/01    Archive Date: 01/03/02

DOCKET NO.  00-17 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of right rib injuries, including reflex sympathetic 
dystrophy, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from May 1943 to April 
1946.

This appeal arises from a June 2000 decision of the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the appellant's claim 
for an increased rating for service-connected residuals of a 
right rib injury, evaluated as 0 percent disabling.  The 
hearing officer, in an October 2001 rating decision, 
subsequently granted the appellant an increased rating for 
service-connected right rib injuries associated with reflex 
sympathetic dystrophy from 0 to 20 percent disabling.


FINDING OF FACT

Manifestations of the appellant's service-connected residuals 
of right rib injuries, including reflex sympathetic 
dystrophy, include some limitation of function due to pain.


CONCLUSION OF LAW

Manifestations of the appellant's service-connected residuals 
of right rib injuries, including reflex sympathetic dystrophy, 
are no more than 20 percent disabling.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a 
Diagnostic Codes 5201, 8519 (2001). 





REASONS AND BASES FOR FINDING AND CONCLUSION

By virtue of the Statement of the Case and the Supplemental 
Statement of the Case issued during the pendency of the 
appeal, the appellant and his representative were given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate his claim.  The RO made reasonable 
efforts to obtain relevant records adequately identified by 
the appellant and, in fact, it appears that all evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder.  VA 
examinations were also conducted in June 2000 and November 
2000, and copies of the reports associated with the file.  
The appellant had an opportunity to testify before a hearing 
officer at his hearing on appeal in October 2001.  In these 
circumstances, there is no reasonable possibility that 
further assistance to the appellant would aid in 
substantiating the claim.  Thus, although the RO has not 
reviewed the claims under the Veterans Claims Assistance Act 
of 2000, Pub. L. 106-475 (to be codified at 38 U.S.C. 
§ 5103A), a remand for further development would serve no 
useful purpose.

In evaluating the appellant's request for an increased rating, 
all of the medical evidence of record, including the 
appellant's relevant medical history, must be considered.  
Peyton v. Derwinski, 1 Vet.App. 282 at 287 (1991).  Disability 
evaluations are determined by the application of a schedule of 
ratings based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 (2001) requires that each disability be viewed 
in relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 (2001) requires that medical reports be 
interpreted in light of the whole recorded history.  Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet.App. 55 (1994).  

In assigning an appropriate rating, the policy against 
"pyramiding" of disability awards enumerated by 38 C.F.R. 
§ 4.14 must be considered.  The assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet.App. 532, 538 
(1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether other rating codes were "more 
appropriate" than the ones used by the RO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

Service medical records reveal that the appellant injured his 
ribs when he fell through a hole where deck plates had been 
removed on a ship during service.  X-ray revealed a simple 
fracture, transverse fracture of the mid portion of the 
transverse process of L1 on the right with displacement.  No 
fracture of the ribs or pelvis was identified.  The appellant 
was discharged to duty six days later following a completely 
negative physical examination.

The RO granted the appellant entitlement to service 
connection for a rib injury on the right with no residuals at 
discharge, evaluated as 0 percent disabling, in a May 1947 
rating decision.

A VA examination was conducted in July 1994.  The appellant 
reported a history of a right rib injury in the past.  He 
claimed to have occasional pain on deep inspiration and pain 
which appeared to come from his thorax and radiate into his 
right arm.  He denied any loss of use of his right upper 
extremity, and denied any recent weakness.  He denied any 
shooting pains around his thorax.  He denied any history of 
complaints with eating certain food.  The examiner observed 
that the appellant was markedly overweight.  His spine was 
straight with good paraspinal musculature.  He was extremely 
flexible and had 90 degrees of forward flexion; 30 degrees of 
extension; 20 degrees of lateral bending to the left; and 40 
degrees of lateral bending to the right.  His rotation was 
approximately 80 degrees both to the left and right side.  He 
had a negative straight leg raise bilaterally.  

Neurological examination was completely normal regarding his 
lower extremities.  Regarding his complaints of right rib 
pain, his chest was symmetric, without any gross deformities.  
He was tender over the right seventh through twelfth ribs, 
this was subsequent to a recent fall which was demonstrated 
by ecchymosis in that area.  His chest expansion with deep 
inspiration was the same bilaterally.  No crepitus was noted, 
no subcutaneous air was noted either.  

Examination of the appellant's right shoulder, which was an 
adjacent joint, revealed it to have forward flexion of 170 
degrees, abduction of 150 degrees, external rotation of 75 
degrees, and internal rotation to T10.  Abduction and 
external rotation strength was 5/5, and strength was 5/5.  He 
had no supraspinatus or infraspinatus atrophy or deltoid 
atrophy.  He was tender over the anterior acromion and 
supraspinatus tendon.  He had a positive impingement sign and 
no apprehension sign.  There were no signs of instability 
noted. 

Neurologically the motor function of the appellant's 
trapezius, deltoid, biceps, triceps, wrist extensors, 
flexors, and intrinsics was 5/5. Ulnar, medial, radial, 
musculocutaneous and axillary nerves were all noted to be 
completely intact without any evidence of deficiencies.

The examiner's impression was of status post rib fractures in 
the past, with impingement syndrome of his right shoulder.  
Physical therapy and injections to his right shoulder were 
recommended.

X-rays of the appellant's right shoulder revealed 
degenerative change of the acromioclavicular joint.  The 
glenohumeral joint was unremarkable.  The impression was of 
osteoarthritis of the glenohumeral joint.  X-rays of the 
thoracic spine revealed degenerative change throughout the 
thoracic and lumbar spine without osteophyte formation.  The 
impression was of degenerative change throughout the thoracic 
spine.  X-rays of the chest and right rib films revealed that 
the ribs were normal in appearance.  The impression was of 
normal ribs.

A VA examination was conducted in June 2000.  The appellant 
reported a history of three rib fractures on the right side.  
He claimed that he had recently been having problems with 
increased pain in his right rib cage which was especially 
noticeable when he performed bending or twisting activities.  
He indicated that, although he was 75 years of age, he 
remained quite active and was relied upon greatly by the 
remainder of his family.  The examiner observed that the 
appellant appeared to be in excellent condition for his age.  
He had mild tenderness on the right side of the thoracic rib 
cage at approximately the T7-8 level.  He was more tender 
posteriorly than anteriorly.  He was able to fully expand his 
chest on deep breath and fully expire without significant 
pain.  He was not having any skin hypersensitivity over the 
dermatome.  The impression was of right sided rib pain with a 
history of multiple prior rib fracture.  The examiner opined 
that "[i]f, in fact", the appellant had post-traumatic 
deformity and significant costovertebral arthritis, he 
believed it was related to his service-type related injury.  
He further indicated that, although it remained a 
possibility, he found it somewhat unusual that the appellant 
was having an increase in pain now, which he felt was likely 
not attributable to a post-traumatic neurotic-type condition.  
X-rays of the appellant's right ribs revealed no obvious 
acute fracture, and moderate degenerative disease of the 
dorsal spine was noted.  The impression was of no rib 
fracture.

VA treatment records dated from June 2000 to March 2001 were 
submitted, but were negative for any complaints or findings 
referable to his service-connected residuals of right rib 
injuries, including reflex sympathetic dystrophy.  

A VA examination was conducted in November 2000.  The 
appellant reported that he had had continuous pain in his 
axillary and lateral thoracic side on the right which had 
worsened during the last ten years.  He indicated that he 
took some pain pills and limited his activities, such as 
heavy lifting and overhead lifting or reaching, due to pain 
in the axillary and thoracollateral right lateral space.  The 
examiner observed that the appellant had full and symmetrical 
range of motion of his shoulders, but complained of pain on 
abduction, forward flexion, and internal rotation.  X-rays 
revealed no evidence of rib deformity.  It was noted that all 
of his rib fractures were well healed.  The impression was 
that he had some residual pain component similar to a reflex 
sympathetic dystrophy secondary to his rib fractures 
sustained while in the service.  The examiner opined that it 
was "as likely as not" that this was related.  

An internet article from the web page of the National 
Institute of Neurological Disorders and Stroke regarding 
reflex sympathetic dystrophy syndrome was submitted. 

At his October 2001 RO hearing on appeal, the appellant 
testified regarding the symptoms of his service-connected 
residuals of right rib injuries, including reflex sympathetic 
dystrophy.  He claimed to have pain from the mid area of his 
chest to his back on the right.  He indicated that the pain 
would sometimes "fall into" his hip and into his shoulder 
and down to his arm.  He described the pain as stabbing, an 8 
or 9 on a scale of 10.  He claimed that the pain sometimes 
affected his ability to carry things with his right arm and 
that his right arm was weaker than his left.  He also 
reported pain in his shoulder and elbow joints which he 
believed was associated with his service-connected 
disability.

The hearing officer granted the appellant an increased rating 
for his service connected right rib injuries associated with 
reflex sympathetic dystrophy from 0 to 20 percent disabling 
in an October 2001 decision. 

The schedular criteria for limitation of motion of the arm 
call for a 20 percent disability rating for limitation of 
motion of the arm at shoulder level; a 30 percent disability 
rating is warranted for limitation of motion midway between 
the side and shoulder level; and a 40 percent disability 
rating is warranted for limitation of motion to 25 degrees 
from the side.  38 C.F.R. § 4.71a Diagnostic Code 5201 (2001). 

The schedular criteria for paralysis of the long thoracic 
nerve call for a 20 percent disability rating for severe, 
incomplete paralysis.  38 C.F.R. § 4.124(a) Diagnostic Code 
8519 (2001).  Complete paralysis of the long thoracic nerve, 
which is the inability to raise the arm above shoulder level, 
winged scapula deformity, warrants a 20 percent disability 
rating for the minor side and a 30 percent disability rating 
for the major side.  38 C.F.R. § 4.124(a) Diagnostic Code 8519 
(2001).

The Court has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. §§ 
4.40 and 4.45 (regulations pertaining to functional loss of 
the joints due to such factors as pain, weakened movement, 
excess fatigability, and incoordination).  Therefore, to the 
extent possible, the degree of additional range of motion 
loss due to pain, weakened movement, excess fatigability, or 
incoordination should be noted, including during flare-ups.

The appellant is already receiving the maximum 20 percent 
rating obtainable pursuant to Diagnostic Code 8519 for 
incomplete paralysis.  In order to warrant an increased 
rating to 30 percent under Diagnostic Code 8519 he must have 
complete paralysis of his major arm.  For a 30 percent 
disability evaluation pursuant to Diagnostic Code 5201 he 
must have limitation of motion of his arm midway between his 
side and shoulder level.  On his most recent November 2000 VA 
examination, the appellant had full and symmetrical range of 
motion of his shoulders with some complaints of pain 
attributed to reflex sympathetic dystrophy.  However, even 
with consideration of the regulations in 38 C.F.R. § 4.40 and 
4.45 pertaining to functional loss of use of the joints due 
to pain, weakened movement, excess fatigability, or 
incoordination, the appellant's disability is not such that 
it is the equivalent of the manifestations required for a 30 
percent disability rating.  His complaints of pain have 
already been compensated by the currently assigned 20 percent 
rating.

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b) 
(2001).

Accordingly, there is no basis for a rating greater than the 
currently assigned 20 percent.  38 C.F.R. § 4.71a Diagnostic 
Code 5293 (2001).


ORDER

An increased rating for service-connected residuals of right 
rib injuries, including reflex sympathetic dystrophy, is 
denied.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

